Exhibit 10.9


Summary Description of
Named Executive Officer Compensation




On December 14, 2011, the Management and Compensation Committee of the Board of
Directors of TETRA Technologies, Inc., which is responsible for compensation
decisions relating to named executive officers of Compressco Partners GP Inc.,
approved the following increases in annual base salary levels for certain of the
officers who are identified as named executive officers in this Annual Report on
Form 10-K:


Named Executive Officer
Title
Prior Base Salary
Increased Base Salary
Increase Effective Date
Ronald J. Foster
President
$250,000
$275,000
1/2/2012
Kevin W. Book
Vice President of International Operations
$200,550
$205,000
1/28/2012
Larry W. Brickman
Vice President of Field Services
$150,000
$163,000
1/2/2012



Each of the above named executive officers has entered into an employment
agreement in a form substantially identical to the form of agreement executed by
all employees of Compressco Partners GP Inc. Each agreement evidences the
at-will nature of employment and does not set forth or guarantee the term of
employment, salary, or other incentives, all of which are entirely at the
discretion of the Board of Directors of Compressco Partners GP Inc. or the
Management and Compensation Committee of the Board of Directors of TETRA
Technologies, Inc. Each named executive officer is eligible to participate in
incentive programs generally available to salaried employees of Compressco
Partners GP Inc., including health, life, disability and other insurance and
benefits, 401(k) Plan, Nonqualified Deferred Compensation Plan, and vacation,
paid sick leave, and other employee benefits.
 
 

--------------------------------------------------------------------------------